PER CURIAM
Defendant appeals from separate convictions for delivery, manufacture and possession of cocaine and for possession and manufacture of marijuana. The trial court found him guilty of the charges, after a trial' on stipulated facts, and entered convictions for each offense. As part of the sentences, it ordered the forfeiture of certain of defendant’s real and personal property. Defendant contends that the several convictions should have been merged and that the court had no authority to order forfeiture of his property. We affirm the convictions and sentences but remand for vacation of the order of forfeiture.
Defendant did not object to éntry of separate convictions on the offenses or otherwise raise the merger issue below. We decline to address it. State v. Applegate, 39 Or App 17, 591 P2d 371, rev den 287 Or 301 (1979).
The state concedes, and we agree, that there is no statutory authority for the forfeiture ordered by the trial court.
Convictions affirmed; order of forfeiture vacated.